UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/2012 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 22 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Information About the Renewal of the Funds Management Agreement 41 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Emerging Markets Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Emerging Markets Fund, covering the 12-month period from June 1, 2011, through May 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The funds fiscal year was characterized by unusually severe volatility in global equity markets.After suffering steep declines over the summer and fall of 2011 due to economic concerns in Europe, the United States and China, improved investor sentiment drove stock prices higher during the opening months of 2012 when Europe adopted measures to avoid a more severe banking crisis. However, the rally sputtered and died in the spring of 2012, primarily due to political developments in Greece and Spain, disappointing employment data in the United States, and an economic slowdown in China. Consequently, international stocks ended the reporting period with negative returns, on average, with particularly steep declines among value-oriented stocks in European markets. Despite the markets recent swoon and a resurgent European debt crisis, we do not anticipate a global recession. Instead, we continue to expect worldwide economic growth of about 3% for 2012, with an economic decline in Southern Europe, slight declines or slight growth for several quarters in the United Kingdom and much of Northern Europe, near-trend growth in the United States and sustained but slower growth in China and other emerging market countries. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2011, through May 31, 2012, as provided by D. Kirk Henry, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended May 31, 2012, Dreyfus Emerging Markets Fund’s Class A shares produced a total return of –24.70%, Class C shares returned –25.30% and Class I shares returned –24.59%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), achieved a –20.32% total return for the same period. 2 Emerging-markets stocks suffered steep losses during the reporting period when investors reacted cautiously to a variety of macroeconomic concerns. The valuation factors considered by our investment process fared poorly in a momentum-driven market environment, causing the fund to lag its benchmark. The Fund’s Investment Approach The fund seeks long-term capital growth. In seeking this objective, the fund invests at least 80% of its assets in the stocks of companies organized, or with a majority of assets or business, in emerging market countries generally represented in the MSCI EM Index. Normally, the fund will not invest more than 25% of its total assets in any single emerging market country. We identify potential investments through quantitative and fundamental research, using a value-oriented, research-driven approach that emphasizes individual stock selection over economic and industry trends.We assess how a stock is valued relative to its intrinsic worth, the company’s efficiency and profitability, and the presence of a catalyst that could trigger an increase in the stock’s price in the near- or mid-term. Macroeconomic Developments Fueled Market Volatility When the reporting period began, international markets were reeling from the impact of a sovereign debt crisis in Europe and uncertainties regarding the sustainability of the U.S. economic recovery. In the emerging markets, inflationary pressures in China led to remedial measures The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) from the country’s policymakers, sparking worries about an economic slowdown in a major engine of global growth. India also suffered from accelerating inflation and economic troubles. As a result, investors fled riskier assets and flocked to traditional safe havens in developed markets. After encountering pronounced weakness over the reporting period’s first half, emerging markets generally advanced from late December through the end of the first quarter of 2012, bolstered by encouraging economic news in the United States, Europe and China. However, these positive influences were called into question in the spring when austerity measures in Europe encountered political resistance and U.S. employment gains moderated. The resulting headwinds caused most international stock market averages to decline in April and May. Valuations Disregarded During the Downturn In this challenging environment, stocks of companies facing even minor or temporary business setbacks plunged, often without regard to underlying business fundamentals or valuations. Investors demonstrated no patience to wait for even the more attractively valued companies to execute turnaround strategies. Overweighted exposure to Indian stocks proved especially counterproductive as the subcontinent ranked among the world’s worst individual performers over the reporting period. In Brazil, a significant position in oil producer Petroleo Brasileiro undermined results when rising oil prices dampened profits in the company’s refineries division. South African platinum miners also lost value amid slackening global demand for industrial metals. The fund achieved better relative performance in China, where winners in the industrials sector included railway construction businesses and companies engaged in the operation of airports and toll roads. Chinese electric utilities fared well as demand for power remains strong. The fund’s underweighted exposure to Poland and Hungary also bolstered relative results. Relatively light holdings of Polish financial institutions and metals producers proved especially beneficial. Likewise, in South Korea, underweighted positions in chemical producers, capital goods companies and shipbuilders added value. Instead, the fund favored traditionally defensive market sectors in Korea, including telecommunications companies, health care firms and consumer staples companies. 4 From an industry group perspective, the fund encountered disappointments among information technology stocks, particularly producers of components used in flat screen televisions. Results from the consumer staples sector were hindered by lack of exposure to Brazilian brewer Compahia de Bebidas das Americas (AmBev). In addition, rich valuations prevented the fund from taking a larger position in the traditionally defensive consumer staples sector. On the other hand, the fund scored above-average results in the industrials and utilities sectors on the strength of good security selections in China. Underweighted exposure to materials producers and favorable stock selections in the financials sector also contributed positively to relative performance. Finding Attractive Value Opportunities Throughout the World While global economic uncertainty has continued to fuel market volatility, we remain optimistic regarding long-term secular trends that we believe portend well for the emerging markets.We believe we have found a wide range of attractively valued investment opportunities in Korea, India, China and Brazil, which have been under heavy selling pressure, as well as in information technology and select financials.We have identified fewer stocks meeting our investment criteria in the more fully valued consumer staples and materials sectors. June 15, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America and the Pacific Basin. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 11/15/02 (the inception date for Class C shares), adjusted to reflect the applicable sales load for this share class. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 11/15/02 (the inception date for Class I shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Emerging Markets Fund on 5/31/02 to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a market capitalization-weighted index composed of companies representative of the market structure of 21 emerging market countries in Europe, Latin America and the Pacific Basin.The Index excludes closed markets and those shares in otherwise free markets that are not purchasable by foreigners.The Index includes net dividends reinvested.These factors can contribute to the Index potentially outperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 5/31/12 Inception Date 1
